Relator having been charged with murder, resorted to a writ of habeas corpus for the purpose of obtaining bail. Upon a hearing under the writ the District Court remanded him without bond.
This is a companion case to that of cause No. 4301, Ex parte *Page 412 
Henderson Lovell, this day decided, the facts being substantially the same. Under the authority of that case the judgment herein is reversed, and the sheriff of Shelby County is ordered to take bail in the sum of $7500, conditioned as the law requires. Upon the execution of this bond the relator will be discharged from custody.
The judgment is reversed and bail granted in the sum of $7500.
Bail granted.